Exhibit 10.8

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is effective as of
                    , 2011 by and between Kratos Defense & Security
Solutions, Inc., a Delaware corporation (the “Company”), and
                             (the “Indemnitee”).

 

RECITALS

 

WHEREAS, the Company recognizes the continued difficulty in obtaining liability
insurance for its directors, officers, employees, controlling persons,
fiduciaries and other agents and affiliates, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance;

 

WHEREAS, the Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, fiduciaries and other agents and affiliates to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited;

 

WHEREAS, the current protection available to directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates of the Company
may not be adequate under the present circumstances, and directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company (or persons who may be alleged or deemed to be the same), including
the Indemnitee, may not be willing to continue to serve or be associated with
the Company in such capacities without additional protection;

 

WHEREAS, the Company (a) desires to attract and retain the involvement of highly
qualified persons, such as the Indemnitee, to serve and be associated with the
Company, and (b) accordingly, wishes to provide for the indemnification and
advancement of expenses to the Indemnitee to the maximum extent permitted by
law; and

 

WHEREAS, in view of the considerations set forth above, the Company desires that
the Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT

 

1.                                      CERTAIN DEFINITIONS.

 

(a)                                  “Change in Control” shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company acting in such
capacity or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Exchange Act), directly or indirectly, of

 

--------------------------------------------------------------------------------


 

securities of the Company representing more than twenty percent (20%) of the
total voting power represented by the Company’s then outstanding Voting
Securities (as defined below), (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company (the “Board”) and any new director whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

(b)                                        “Claim” shall mean with respect to a
Covered Event (as defined below): any threatened, asserted, pending or completed
action, suit, proceeding or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation, whether conducted by the Company or any other
party, that the Indemnitee in good faith believes might lead to the institution
of any such action, suit, proceeding or alternative dispute resolution
mechanism, whether civil, criminal, administrative, investigative or other.

 

(c)                                  References to the “Company” shall include,
in addition to Kratos Defense & Security Solutions, Inc., any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which Kratos Defense & Security Solutions, Inc. (or
any of its wholly owned subsidiaries) is a party, which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if the Indemnitee
is or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
the Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as the
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(d)                                        “Covered Event” shall mean any event
or occurrence that takes place either prior to or after the execution of this
Agreement, related to the fact that the Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company, or any subsidiary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, trust or other enterprise, or by reason of any action or inaction on
the part of the Indemnitee while serving in such capacity.

 

(e)                                       “Expense Advance” shall mean a payment
to the Indemnitee for Expenses (as defined below) pursuant to Section 3 hereof,
in advance of the settlement of or final judgment in any action, suit,
proceeding or alternative dispute resolution mechanism, hearing, inquiry or
investigation, which constitutes a Claim.

 

2

--------------------------------------------------------------------------------


 

(f)                                    “Expenses” shall mean any and all direct
and indirect costs, losses, claims, damages, fees, expenses and liabilities,
joint or several (including attorneys’ fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, to
be a witness in or to participate in, any action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), judgments,
fines, penalties and amounts paid or to be paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) reasonably incurred as a result of any Claim and any
federal, state, local or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement.

 

(g)                                 “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 2(d) hereof, who shall not have otherwise performed services for the
Company or the Indemnitee within the last five (5) years (other than with
respect to matters concerning the rights of the Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements) and shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or the Indemnitee in an action to determine the Indemnitee’s rights
under this Agreement.

 

(h)                                 References to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, the Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

(i)                                    “Potential Change in Control” shall be
deemed to have occurred if, on or after the date of this Agreement, (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) a person (including the Company)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing more than nine and one half percent (9.5%) of the total voting
power represented by the Company’s then outstanding Voting Securities (as
defined below); or (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.

 

(j)                                    “Reviewing Party” shall mean, subject to
the provisions of Section 2(d) hereof, any person or body appointed by the Board
in accordance with applicable law to review the Company’s obligations hereunder
and under applicable law, which may include a member or members of the
Board, Independent Legal Counsel or any other person or body not a party to the
particular Claim for which the Indemnitee is seeking indemnification,
exoneration or hold harmless rights.

 

3

--------------------------------------------------------------------------------


 

(k)                                “Section” refers to a section of this
Agreement unless otherwise indicated.

 

(l)                                    “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

 

2.                                      INDEMNIFICATION.

 

(a)                                  Indemnification of Expenses. Subject to the
provisions of Section 2(b) below, the Company shall indemnify, exonerate or hold
harmless the Indemnitee for Expenses to the fullest extent permitted by law if
the Indemnitee was or is or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in,
any Claim (whether by reason of or arising in part out of a Covered Event),
including all interest, assessments and other charges incurred in connection
with or in respect of such Expenses.

 

(b)                                  Review of Indemnification Obligations.
Notwithstanding the foregoing, in the event any Reviewing Party shall have
determined (in a written opinion, in any case in which Independent Legal Counsel
is the Reviewing Party) that the Indemnitee is not entitled to be indemnified,
exonerated or held harmless hereunder under applicable law, (i) the Company
shall have no further obligation under Section 2(a) hereof to make any payments
to the Indemnitee not made prior to such determination by such Reviewing Party
and (ii) the Company shall be entitled to be reimbursed in accordance with
Section 3 of this Agreement; provided, however, that if the Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that the Indemnitee is entitled to be
indemnified, exonerated or held harmless hereunder under applicable law, any
determination made by any Reviewing Party that the Indemnitee is not entitled to
be indemnified hereunder under applicable law shall not be binding and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advances until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefrom have been exhausted or lapsed). The
Indemnitee’s obligation to reimburse the Company for any Expense Advances shall
be unsecured and no interest shall be charged thereon.

 

(c)                                  Indemnitee Rights on Unfavorable
Determination; Binding Effect. If any Reviewing Party determines that the
Indemnitee substantively is not entitled to be indemnified, exonerated or held
harmless hereunder in whole or in part under applicable law, the Indemnitee
shall have the right to commence litigation seeking an initial determination by
the court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and the Company
hereby consents to service of process and to appear in any such proceeding.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 2(c). The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration.

 

(d)                                  Selection of Reviewing Party; Change in
Control. If there has not been a Change in Control, any Reviewing Party shall be
selected by the Board, and if there has been a Change in Control (other than a
Change in Control which has been approved by a majority of the Board who were
directors immediately prior to such Change in Control), any Reviewing Party with
respect to all matters thereafter arising concerning the Indemnitee’s
indemnification,

 

4

--------------------------------------------------------------------------------


 

exoneration or hold harmless rights for Expenses under this Agreement or any
other agreement or under the Company’s certificate of incorporation or bylaws as
now or hereafter in effect, or under any other applicable law, if desired by the
Indemnitee, shall be Independent Legal Counsel selected by the Indemnitee and
approved by Company (which approval shall not be unreasonably withheld). Such
counsel, among other things, shall render its written opinion to the Company and
the Indemnitee as to whether and to what extent the Indemnitee would be entitled
to be indemnified, exonerated or held harmless hereunder under applicable law
and the Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify, exonerate and hold harmless such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(e)                                  Mandatory Payment of Expenses.
Notwithstanding any other provision of this Agreement other than Section 9
hereof, to the extent that the Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any Claim, the Indemnitee shall be indemnified,
exonerated and held harmless against all Expenses incurred by the Indemnitee in
connection therewith.

 

(f)                                    Contribution. If the indemnification,
exoneration or hold harmless rights provided for in this Agreement are for any
reason held by a court of competent jurisdiction to be unavailable to an
Indemnitee, then in lieu of indemnifying, exonerating or holding harmless the
Indemnitee hereunder, the Company shall contribute to the amount paid or payable
by the Indemnitee as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Indemnitee or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Indemnitee in connection with the action or
inaction which resulted in such Expenses, as well as any other relevant
equitable considerations. The relative fault of the Company and the Indemnitee
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(f) were determined by pro rata or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act of 1933, as amended) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 

3.                                      EXPENSE ADVANCES.

 

(a)                                  Obligation to Make Expense Advances. The
Company shall make Expense Advances to the Indemnitee as soon as practicable
after written demand by the Indemnitee therefor is presented to the Company;
provided, however, that if required by applicable law, such Expense Advances
shall only be made upon receipt of a written undertaking by or on behalf of the
Indemnitee to repay such amounts if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified, exonerated or held harmless
therefor by the Company.

 

5

--------------------------------------------------------------------------------


 

(b)                                  Form of Undertaking. Any written
undertaking by the Indemnitee to repay any Expense Advances hereunder shall be
unsecured and no interest shall be charged thereon.

 

4.                                      PROCEDURES FOR INDEMNIFICATION AND
EXPENSE ADVANCES.

 

(a)                                  Timing of Payments. All payments of
Expenses (including without limitation Expense Advances) by the Company to the
Indemnitee pursuant to this Agreement shall be made to the fullest extent
permitted by law as soon as practicable after written demand by the Indemnitee
therefor is presented to the Company, but in no event later than thirty
(30) days after such written demand by Indemnitee is presented to the Company,
except in the case of Expense Advances, which shall be made no later than twenty
(20) days after such written demand by the Indemnitee is presented to the
Company.

 

(b)                                  No Presumptions; Burden of Proof. For
purposes of this Agreement, the termination of any Claim by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification,
exoneration or hold harmless rights are not permitted by this Agreement or
applicable law. In addition, neither the failure of any Reviewing Party to have
made a determination as to whether the Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
any Reviewing Party that the Indemnitee has not met such standard of conduct or
did not have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified, exonerated or held harmless under this Agreement or applicable law,
shall be a defense to the Indemnitee’s claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by any Reviewing Party
or otherwise as to whether the Indemnitee is entitled to be indemnified,
exonerated or held harmless hereunder, the burden of proof shall be on the
Company to establish that the Indemnitee is not so entitled.

 

(c)                                  Subject to Section 2(c) of this Agreement,
if the person, persons or entity empowered or selected under Section 2(d) of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that the foregoing provisions of this Section 4(c) shall not apply if the
determination of entitlement to indemnification is to be made by Independent
Legal Counsel pursuant to Section 2(d) of this Agreement.

 

(d)                                  Notice to Insurers. If the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Company, including financial statements, or on information supplied to
Indemnitee by the officers of the Company in the course of their duties, or on
the advice of legal counsel for the Company or on information or records given
or reports made to the Company by an independent certified public accountant or
by an appraiser or other expert selected with the reasonable care by the
Company.  The provisions of this Section 4(e) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(f)                                    Actions of Others.  The knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.

 

(g)                                 Selection of Counsel. In the event the
Company shall be obligated hereunder to provide indemnification, exoneration or
hold harmless rights for or make any Expense Advances with respect to the
Expenses of any Claim, the Company, if appropriate, shall be entitled to assume
the defense of such Claim with counsel approved by the Indemnitee (which
approval shall not be unreasonably withheld) upon the delivery to the Indemnitee
of written notice of the Company’s election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees or expenses of separate counsel subsequently
employed by or on behalf of the Indemnitee with respect to the same Claim;
provided, however, that (i) the Indemnitee shall have the right to employ the
Indemnitee’s separate counsel in any such Claim at the Indemnitee’s expense and
(ii) if (A) the employment of separate counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of the Indemnitee’s separate counsel shall be Expenses for which the Indemnitee
may receive indemnification, exoneration or hold harmless rights or Expense
Advances hereunder. The Company shall have the right to conduct such defense as
it sees fit in its sole discretion, including the right to settle any claim,
action or proceeding against the Indemnitee without the consent of the
Indemnitee, provided that the terms of such settlement include either: (i) a
full release of the Indemnitee by the claimant from all liabilities or potential
liabilities under such claim; or (ii) in the event such full release is not
obtained, the terms of such settlement do not limit any indemnification,
exoneration or hold harmless rights the Indemnitee may now, or hereafter, be
entitled to under this Agreement, the Company’s certificate of incorporation,
bylaws, any agreement, any vote of stockholders or disinterested directors, the
General Corporation Law of the State of Delaware (the “DGCL”) or otherwise.

 

5.                                      ADDITIONAL INDEMNIFICATION RIGHTS;
NONEXCLUSIVITY.

 

(a)                                  Scope. The Company hereby agrees to
indemnify, exonerate and hold harmless the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification, exoneration or hold
harmless right is not specifically authorized by the other provisions of this
Agreement, the Company’s certificate of incorporation, the Company’s bylaws or
by statute. In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify, exonerate or hold harmless a member of its board of
directors or an officer, employee, agent or fiduciary, it is the

 

7

--------------------------------------------------------------------------------


 

intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify, exonerate or hold harmless a member of its board of
directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

(b)                                  Nonexclusivity. The indemnification,
exoneration or hold harmless rights and the payment of Expense Advances provided
by this Agreement shall be in addition to any rights to which the Indemnitee may
be entitled under the Company’s certificate of incorporation, its bylaws, any
other agreement, any vote of stockholders or disinterested directors, the DGCL
or otherwise. The indemnification, exoneration or hold harmless rights and the
payment of Expense Advances provided under this Agreement shall continue as to
the Indemnitee for any action taken or not taken while serving in an
indemnified, exonerated or held harmless capacity even though subsequent thereto
the Indemnitee may have ceased to serve in such capacity.

 

6.                                      NO DUPLICATION OF PAYMENTS. The Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against the Indemnitee to the extent the Indemnitee has otherwise
actually received payment (under any insurance policy, provision of the
Company’s certificate of incorporation, bylaws or otherwise) of the amounts
otherwise payable hereunder.

 

7.                                      PARTIAL INDEMNIFICATION. If the
Indemnitee is entitled under any provision of this Agreement to indemnification,
exoneration or hold harmless rights by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify, exonerate or hold
harmless the Indemnitee for the portion of such Expenses to which the Indemnitee
is entitled.

 

8.                                      LIABILITY INSURANCE. To the extent the
Company maintains liability insurance applicable to directors, officers,
employees, agents or fiduciaries, the Indemnitee shall be covered by such
policies in such a manner as to provide the Indemnitee the same rights and
benefits as are provided to the most favorably insured of the Company’s
directors, if the Indemnitee is a director; or of the Company’s officers, if the
Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.

 

9.                                      EXCEPTIONS. Notwithstanding any other
provision of this Agreement, the Company shall not be obligated pursuant to the
terms of this Agreement:

 

(a)                                  Excluded Action or Omissions. To indemnify,
exonerate or hold harmless the Indemnitee for Expenses resulting from acts,
omissions or transactions for which the Indemnitee is prohibited from receiving
indemnification, exoneration or hold harmless rights under this Agreement or
applicable law; provided, however, that notwithstanding any limitation set forth
in this Section 9(a) regarding the Company’s obligation to provide
indemnification, exoneration or hold harmless rights to the Indemnitee, the
Indemnitee shall be entitled under Section 3 hereof to receive Expense Advances
hereunder with respect to any such Claim unless and until a court having
jurisdiction over the Claim shall have made a final judicial determination (as
to which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee has engaged in acts, omissions or transactions for which the
Indemnitee is prohibited from receiving indemnification under this Agreement or
applicable law.

 

8

--------------------------------------------------------------------------------


 

(b)                                  Claims Initiated by the Indemnitee. To
indemnify, exonerate or hold harmless or make Expense Advances to the Indemnitee
with respect to Claims initiated or brought voluntarily by the Indemnitee
against the Company or any director or officer of the Company and not by way of
defense, counterclaim or cross claim, except (i) with respect to actions or
proceedings brought to establish or enforce an indemnification, exoneration or
hold harmless rights under this Agreement pursuant to Section 12 of this
Agreement or any other agreement or insurance policy or under the Company’s
certificate of incorporation or bylaws now or hereafter in effect relating to
Claims for Covered Events, (ii) in specific cases if the Board has approved the
initiation or bringing of such Claim, or (iii) as otherwise required under
Section 145 of the DGCL, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, exoneration, hold harmless
right, Expense Advances or insurance recovery, as the case may be.

 

(c)                                  Claims under Section 16(b). To indemnify,
exonerate or hold harmless the Indemnitee for expenses and the payment of
profits arising from the purchase and sale by the Indemnitee of securities in
violation of Section 16(b) of the Exchange Act, or any similar successor
statute; provided, however, that notwithstanding any limitation set forth in
this Section 9(c) regarding the Company’s obligation to provide indemnification
or exoneration or hold harmless rights, the Indemnitee shall be entitled under
Section 3 hereof to receive Expense Advances hereunder with respect to any such
Claim unless and until a court having jurisdiction over the Claim shall have
made a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that the Indemnitee has violated said statute.

 

10.                               SERVICES TO THE COMPANY. The Indemnitee agrees
to serve as a director or officer of the Company or, at the request of the
Company, as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, for so long as the Indemnitee is duly elected or appointed or until
the Indemnitee tenders his or her resignation or is removed from such position.
The Indemnitee may at any time and for any reason resign from such position
(subject to any other contractual obligation or any obligation imposed by
operation of law), in which event the Company shall have no obligation under
this Agreement to continue the Indemnitee in such position. This Agreement shall
not be deemed an employment contract between the Company (or any of its
subsidiaries or any other enterprise) and the Indemnitee. The Indemnitee
specifically acknowledges that any employment with the Company (or any of its
subsidiaries or any other enterprise) is at will, and the Indemnitee may be
discharged at any time for any reason, with or without cause, with or without
notice, except as may be otherwise expressly provided in any executed, written
employment contract between the Indemnitee and the Company (or any of its
subsidiaries or any other enterprise), any existing formal severance policies
adopted by the Board or, with respect to service as a director or officer of the
Company, the Company’s certificate of incorporation or bylaws or the DGCL. No
such document shall be subject to any oral modification thereof.

 

11.                               BINDING EFFECT; SUCCESSORS AND ASSIGNS. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company, spouses,
heirs, and personal and legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall continue in

 

9

--------------------------------------------------------------------------------

 


 

effect regardless of whether the Indemnitee continues to serve as a director,
officer, employee, agent or fiduciary (as applicable) of the Company or of any
other enterprise at the Company’s request.

 

12.          EXPENSES INCURRED IN ACTION RELATING TO ENFORCEMENT OR
INTERPRETATION. In the event that any action is instituted by the Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, the
Indemnitee shall be entitled to be indemnified for all Expenses incurred by the
Indemnitee with respect to such action (including without limitation attorneys’
fees), regardless of whether the Indemnitee is ultimately successful in such
action, unless as a part of such action a court having jurisdiction over such
action makes a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that each of the material assertions
made by the Indemnitee as a basis for such action was not made in good faith or
was frivolous; provided, however, that until such final judicial determination
is made, the Indemnitee shall be entitled under Section 3 hereof to receive
payment of Expense Advances hereunder with respect to such action. In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, the Indemnitee shall be
entitled to be indemnified, exonerated or held harmless for all Expenses
incurred by the Indemnitee in defense of such action (including without
limitation costs and expenses incurred with respect to the Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material defenses asserted by the Indemnitee in such
action was made in bad faith or was frivolous; provided, however, that until
such final judicial determination is made, the Indemnitee shall be entitled
under Section 3 hereof to receive payment of Expense Advances hereunder with
respect to such action.

 

13.          ESTABLISHMENT OF A TRUST. In the event of a Potential Change in
Control, the Company, upon written request by the Indemnitee, shall create a
trust for the benefit of the Indemnitee and from time to time upon written
request of the Indemnitee shall fund such trust in an amount sufficient to
satisfy any and all Expenses which at the time of each such request it is
reasonably anticipated will be incurred in connection with a Claim (whether by
reason of or arising in part out of a Covered Event) for which the Indemnitee is
entitled to rights of indemnification under Section 2 hereof, including all
interest, assessments and other charges incurred in connection with or in
respect of such Expenses, from time to time actually paid or claimed, reasonably
anticipated or proposed to be paid. The amount or amounts to be deposited in the
trust pursuant to the foregoing funding obligation shall be determined by the
Reviewing Party. The terms of the trust shall provide that upon a Change in
Control (a) the trust shall not be revoked or the principal thereof invaded,
without the written consent of the Indemnitee, (b) the trustee shall advance,
within two (2) business days of a request by the Indemnitee, any and all
Expenses to the Indemnitee (and the Indemnitee hereby agrees to reimburse the
trust under the circumstances under which the Indemnitee would be required to
reimburse the Company under Section 2(b) hereof), (iii) the trust shall continue
to be funded by the Company in accordance with the funding obligation set forth
above, (iv) the trustee shall promptly pay to the Indemnitee all amounts for
which the Indemnitee shall be entitled to indemnification pursuant to this
Agreement or otherwise, and (v) all unexpended funds in such trust shall revert
to the Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee shall be an
institutional trustee with a highly regarded reputation chosen by the
Indemnitee. Nothing in this Section 13 shall relieve the Company of any of its
obligations under this Agreement.

 

10

--------------------------------------------------------------------------------


 

Nothing contained in this Section 13 shall prevent the Board in its discretion
at any time and from time to time, upon request of the Indemnitee, from
providing security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable line of credit or other collateral. Any such security,
once provided to the Indemnitee, may not be revoked or released without the
prior consent of the Indemnitee.

 

14.          NOTICES. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, or (b) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement or
as subsequently modified by written notice.

 

15.          SEVERABILITY. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including without limitation each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

16.          COUNTERPARTS. This Agreement may be executed in counterparts and by
facsimile or electronic transmission, each of which shall constitute an original
and all of which, together, shall constitute one instrument.

 

17.          CHOICE OF LAW. This Agreement, and all rights, remedies,
liabilities, powers and duties of the parties to this Agreement, shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.

 

18.          SUBROGATION. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee from any insurance policy purchased by the
Company, who shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights. In no event, however, shall the Company or
any other person have any right of recovery, through subrogation or otherwise,
against (i) the Indemnitee or (ii) any insurance policy purchased or maintained
by the Indemnitee.

 

19.          AMENDMENT AND TERMINATION. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by both the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

20.          INTEGRATION AND ENTIRE AGREEMENT. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

 

11

--------------------------------------------------------------------------------


 

21.          NO CONSTRUCTION AS EMPLOYMENT AGREEMENT. Nothing contained in this
Agreement shall be construed as giving the Indemnitee any right to employment by
the Company or any of its subsidiaries or affiliated entities.

 

22.          PERIOD OF LIMITATIONS. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against the Indemnitee, the Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two
(2) years from the date of such cause of action, or such longer period as may be
required by state law under the circumstances, and any claim or cause of action
of the Company or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.

 

23.          ADDITIONAL ACTS. If for the validation of any of the provisions in
this Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

 

By:

 

 

 

Deanna H. Lund

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

Address:

 

4820 Eastgate Mall

San Diego, CA 92121

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

INDEMNITEE:

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

Address:

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

 